Citation Nr: 1452799	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  08-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to the right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for claimed degenerative arthritis of the bilateral knees.  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at an RO in March 2012.  A transcript of the hearing is of record.

In April 2013 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran had an injury to the right knee with surgery prior to service. 

2.  Osteoarthritis of the bilateral knees became manifest many years after discharge from service and the most probative evidence indicates it is not related to service.



CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).

2.  The requirements to establish entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by letter dated in August 2005 concerning establishing service connection on a direct basis.  Although this letter did not advise the Veteran regarding the information and evidence necessary to establish a disability rating and effective date, such matter    is moot as the claims are being denied.  Likewise, although the letter did not advise the Veteran of how to establish service connection for his left knee disability as secondary to his right knee, as service connection is being denied for the right   knee, service connection for the left knee as secondary to the right knee is moot.  Accordingly, there is no prejudice to the Veteran for any such notice deficiencies.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service personnel records and some service treatment records, but his complete service treatment records (STRs) are not available.  The Veteran was advised in December 2004 that his records were unavailable and advised to submit alternate forms of evidence.  As memorialized in a memorandum dated in April 2007, the AOJ has diligently searched for STRs in alternative sources and has determined that further efforts would be futile.  

The Veteran's post-service VA treatment records, Social Security Administration (SSA) disability records and records from non-VA providers identified by the Veteran have been obtained.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.

The Board also notes that actions requested in the prior remands have been undertaken.  The Veteran was asked to identify treatment providers, a VA examination was conducted and an addendum opinion obtained.  The Board      finds on review that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
	
The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge identified the issues to the Veteran,   who testified as to the circumstances of his service, his treatment history, and his symptomatology.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Here, neither the Veteran nor his representative has alleged or demonstrated       any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18    Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  
Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during     a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination  of such service, such disease shall be presumed to have been incurred in service,    even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111. 

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 C.F.R.        § 3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown,      5 Vet. App. 268, 271 (1993).   

If a disorder was not noted on entering service, the government must show clear   and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.

When STRs are lost or missing VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The Veteran's complete service treatment records (STRs) are not available, but    the file does contain the self-reported Report of Medical History and the objective Report of Medical Examination in support of the Veteran's separation examination in July 1984.  In the Report of Medical History the Veteran denied history of "trick" or locked knee and also denied history of lameness or arthritis, rheumatism or bursitis; however, he did endorse having had knee surgery at age 11 to remove a foreign object from behind the kneecap, and he also endorsed periodic leg cramps (charley horse) since 1982.  The Report of Medical Examination categorized the lower extremities as clinically "normal" on examination.

The Veteran's Social Security Administration (SSA) disability file includes an examination report dated in June 2004 in which the Veteran informed an osteopath that he had problems with pain and weakness in the right knee, in which he had surgery as a child; the examiner did not provide a diagnosis or an opinion regarding the etiology of the Veteran's current symptoms.  

The Veteran had a VA-contracted examination in August 2005 in which he complained of arthritis in both knees since 1983, which he attributed to having to stand gate guard in service without arch supports.  X-rays confirmed osteoarthritis in both knees.  The examiner diagnosed degenerative arthritis in the bilateral knees, but did not provide an opinion regarding etiology.

During VA outpatient treatment in June 2011 the Veteran reported that his right kneecap was replaced in 1972 after bailing wire was shot into the knee.

During his Travel Board hearing in March 2012 the Veteran testified that at age 11 he ran over some baling wire with a lawnmower and the wire was shot into his right kneecap.  Removal of the wire necessitated that the right kneecap be removed and the surrounding cartilage scraped.  The Veteran testified that he reported this injury to examiners when he entered service but was allowed to enlist.  He stated that during service he performed duty as a gate guard, which necessitated long hours    of standing.  He also reported falling into a ditch during a combat training exercise and injuring his right knee.  He stated he reported the injury to superiors but was accused of malingering.  He further testified that during the same exercise he stepped into a hole and again injured the right knee but was afraid to report it in view of his bad experiences with that supervisor.  The Veteran reported that he treated his knee pain with rest and medications.  He indicated he sought treatment for his right knee problems immediately after discharge from service, but that provider has long since destroyed the records.  He reported that he had no traumatic injuries to the left knee, but he attributed his left knee problems to compensation for the right knee pain.  

The Veteran had a VA compensation and pension (C&P) examination of the knees in August 2012, performed by an examiner who reviewed the claims file.  The Veteran recounted that after his right kneecap was removed in 1972 he had been unable to fully participate in sports while in school.  He stated that during service he stood for long hours on concrete pads while performing duty as gate guard and he also fell and injured his knee during night exercises, but he met with no support from his supervisor.  

The examiner performed a clinical examination of the knees and noted observations  in detail, including X-rays showing moderately severe degenerative changes in both knees.  He further noted a 2005 MRI showing thinning cartilage though no definite cartilaginous defect in the left knee and sclerotic focus prior instrumentation noted of the inferior central patella without fracture.  The examiner diagnosed degenerative joint disease (DJD) of both knees, with stable joints.  

The examiner opined that the Veteran's right knee disability clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated during service beyond the normal progress of the disease.  As rationale, the examiner noted the Veteran had a childhood injury that would inevitably result in arthritis, but the Veteran essentially reported natural progression of the right knee.  The presence of pain during service and treatment with pain medication was normal progress of the disease; review of the file did not show nexus to service connection because the circumstances of aggravation and exacerbation were not met.  Further, the Veteran now had fairly symmetrical progression in both knees, consistent with knee disorder due to morbid obesity.  The examiner concluded the Veteran's right knee disorder was not caused by or related to service, but rather is a natural progression of the post-service obesity which increases the risk of joint pain.

In May 2013, at the Board's request, the VA C&P examiner cited above provided an addendum opinion addressing the notation of "leg cramps" and "charley horse" in the Veteran's separation Report of Medical History.  The examiner stated that "charley horse" is a common name for a muscle spasm, especially in the leg, when the muscle contracts but does not expand.  There was no corresponding note in the Report of Medical Examination because this was a reported past complaint rather than a current condition.  The examiner stated that leg cramping was too remote to be a factor in development of a knee disability, or vice-versa; leg cramping is a temporary phenomenon that is unrelated to the knee joint.  Accordingly, the examiner did not change the previous opinion.

Review of the record demonstrates the Veteran has been competently diagnosed with osteoarthritis of the bilateral knees.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Board finds at the outset that the Veteran is not shown by competent evidence to have had osteoarthritis of either knee during service.  Although the complete STRs are not available, the Veteran is shown to have denied arthritis or significant knee problems at the time of separation from service, and the corresponding medical examination shows normal knees.  There is no clinical evidence of arthritis until 2005, more than 20 years after discharge from service.  Thus, the most probative evidence is against a finding that arthritis was present in service or within the first year after discharge from service.

In regard to the right knee, as there is no entrance examination, a preexisting right knee disability cannot be deemed to have been noted on entrance.  However, the Veteran has consistently reported, to include on his separation examination, that he underwent surgery on his right knee prior to service to remove bailing wire from under his knee cap.  The Veteran is competent to testify as to what he experienced, and is competent to report the incident injuring his knee while mowing the lawn    as a child and that he underwent surgery on his right knee at that time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  These competent          and credible reports, when coupled with the findings on VA examination and conclusions of the VA examiner based upon the competent history and physical examination, is sufficient to establish that the Veteran has a right knee disability that clearly and unmistakably existed prior to service.  In this regard, the VA examiner noted the findings of a 2005 MRI reflecting prior instrumentation of the inferior central patella without fracture, which supports the Veteran's report of prior surgery.  The Veteran has not alleged that he has undergone post-service surgery to the right knee.  The Board accordingly finds the Veteran is shown by clear and unmistakable evidence to have had right knee surgery prior to service.

Moreover, after reviewing the evidence of record and examining the Veteran, the examiner concluded that the Veteran's preexisting right knee disability clearly    and unmistakably was not aggravated beyond normal progression by service.  In rending this opinion, the examiner noted the Veteran's reports of standing for long hours on concrete for guard duty and falls, and experiencing right knee pain at those times.  However, the VA examiner determined that right knee pain during and after service is a normal progression of the pre-service injury.  Further, the VA examiner specifically stated that the Veteran's currently diagnosed arthritis of     the bilateral knees is consistent with knee disorder due to morbid obesity.  The examiner provided a detailed explanation for the conclusions reached, including reference to the Veteran's reported history, his separation examination documents, and medical evidence of record.  Accordingly, that opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  This medical opinion is not contradicted by any other competent medical opinion of record.

In this case, the VA examiner has made a competent medical finding that the Veteran's preexisting right knee disability clearly and unmistakably was not worsened during service beyond the normal progress of the condition.  Accordingly, aggravation during service of the preexisting right knee disorder is not shown.

While the Veteran believes that his right knee disability was incurred in or aggravated by service, and the left knee is due to the right knee, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In      this regard, the diagnosis and etiology of knee arthritis require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of   his knee disabilities is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current knee disability is a matter that also requires medical expertise   to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

In sum, the evidence clearly and unmistakably shows that the Veteran had a right knee injury prior to service that was not aggravated beyond normal progression during service.  Moreover, there is no competent evidence of arthritis in service or for many years thereafter, and the most probative evidence is against a finding that the current bilateral knee arthritis is related to service.  Finally, as the claim for service connection for the right knee disability is denied, there is no basis establish service connection for a left knee disability as secondary to the right knee disability.  Accordingly, the claim for service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


